DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-18 and 21 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) or (a)(2) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Meersseman et al (WO 2006/066776 A2).
Regarding claims 15 and 16, Meersseman teaches a method for manufacturing a laminate panel (e.g., laminate floor panel), comprising a step (i.e., a second step) by means of the press element, a relief is formed in a surface of the laminate panel, wherein said surface relief of the press element is provided with protrusions, which during pressing form recesses in said surface of the laminate panel, said recesses imitating wood pores (e.g., wood pattern); wherein the laminate panel is composed, at least by means of a press treatment (e.g. emboss treatment), of a substrate (e.g., core) and one or more material sheets (e.g., thin laminate layers), wherein in the same press treatment said press element is applied and the respective recesses are formed in the surface of the laminate panel (abstract, page 13, lines 1-34; page 14, lines 10-32).
Meersseman further teaches the embossed portions are the result of a press treatment by means of a press plate, of which the projecting parts, which have to form the aforementioned embossed portions, are the result of treating the press plate with a machining tool, more particularly a milling cutter (page 14, lines 25-30) which would have suggested of otherwise rendered obvious the process of a first step a press element is manufactured showing a surface relief, and in a second step by means of the press element; wherein when manufacturing the press element, at least a number of said protrusions is made elongate and as such are formed substantially or essentially by means of a machining treatment with rotating cutting tools.
Regarding claim 17, Meersseman teaches the press plates are 2.5 x 5 meters or larger (i.e., wherein said press element is provided with a structured surface of more than one square meter) (page 40, lines 7-11).
Regarding claim 18, Meersseman teaches the embossed portions are the result of treating the press plate with a machining tool, more particularly a milling cutter (i.e., wherein said machining treatment with rotating cutting tools is a milling treatment) (page 14, lines 25-30). Meersseman further teaches the press plate is provided with second relief (e.g., wood pores or finer patterns such as wood nerves); wherein the second relief preferably is finer than the first relief (page 20, line 35 – page 21, line 5; page 53, lines 1-7); and the second relief is realized by means of a controlled, preferably digitally controlled, material-removing process, for example, by means of spark erosion (i.e., electrical discharge treatment), and more particularly by means of so-called spark milling (i.e., wherein said machining treatment with rotating cutting tools is a milling treatment, and in that a post-treatment is performed on the milled surface at least locally by means of laser treatment or electrical discharge treatment)  (page 25, lines 1-10).
Regarding claim 21, Meersseman teaches or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein said surface to be structured is subdivided into at least two sections having a surface relief which is independent from each other (fig 5, 10, 11, 14).

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meersseman.
Regarding claims 19-20, Meersseman teaches the press plate is provided with second relief (e.g., wood pores or finer patterns such as wood nerves); wherein the second relief preferably is finer than the first relief (page 20, line 35 – page 21, line 5; page 53, lines 1-7); and the second relief is realized by means of a controlled, preferably digitally controlled, material-removing process, for example, by means of spark erosion (i.e., electrical discharge treatment), and more particularly by means of so-called spark milling; or, a usual milling process with, for example, finer milling cutters (i.e., the diameter of the milling tool is smaller in said finishing treatment than in said roughing treatment or initial milling) than those by which the first relief can be manufactured, is not excluded (page 25, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the press plates with multiple relief patterns including that of finer relief patterns through a series of additional milling treatments (i.e., post-treatments, roughing treatments, finishing treatments) including that of spark milling or finer milling cutting to provide a realistic wood pattern (e.g., wood pores or finer patterns such as wood nerves) to the laminate panel. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention adjust the location of said additional treatments, such as the lower situated regions, to optimize the aesthetics and level of detail of the wood pattern.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783